Citation Nr: 1723229	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1971 to March 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007, by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Board denied service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 order, the Court granted a Joint Motion for Remand to vacate the Board's denial of that claim.  Pursuant to the Joint Motion, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein.  In March 2013, the Board remanded the claim pursuant to the Joint Motion.  

In February 2016, the Board dismissed the appeal due to the Veteran's death, which occurred in December 2015.  In March 2016, the appellant, through her attorney, requested to be substituted for the Veteran for the purpose of continuing the claim pending at his death.  In May 2017, VA granted substitution for the Veteran's pending claim.  See 38 U.S.C.A. § 5121A (West 2014).

Significantly, in January 2016, the Board had remanded the claim for additional development.  The status of that remand is unclear, as it occurred after the Veteran's death (although prior to the Board being notified of his death), and it is not clear if the development ordered was undertaken, given that the status of the case has changed from the Veteran's claim to one being pursued by the appellant as a substituted claimant.

Additionally, the Board notes in March 2016, the appellant filed a VA Form 21-534, application for DIC, death pension, and accrued benefits.  In a July 2016 notification letter, the Pension Management Center denied her claim for death pension and DIC, and deferred the claim for accrued benefits, which appears to have been rendered moot by the substitution.  In a December 2016 notice of disagreement (NOD), the appellant attorney indicated that the appellant was continuing to seek entitlement to death pension and DIC benefits.  In response to the notice of disagreement, the agency of original jurisdiction (AOJ) notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims for death and pension and DIC in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As these claims for death pension and DIC are still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In March 2013, pursuant to the February 2012 Joint Motion, the Board remanded the claim to obtain an addendum opinion to determine the etiology of the Veteran's psychiatric disorder, to include PTSD.  A September 2013 VA examiner opined that the Veteran did not have a mental illness, as he did not meet the criteria for PTSD because he had no symptoms of PTSD and the Veteran denied combat exposure or stresses that are of PTSD-related nature.  The examiner noted that the Veteran was not receiving psychiatric treatment and had not taken psychiatric medication since 2006.  The examiner noted his past drug use and hospitalizations for alcohol and cocaine abuse prior to 2006.  She also noted the Veteran's in-service history of marijuana and heroin use with passive aggressive personality.  Finally, the examiner noted that the Veteran was diagnosed with dysthymic disorder and alcohol dependence in 2008, which were not attributed to his service.  

The Board finds this opinion inadequate.  In stating that the Veteran was not receiving psychiatric treatment or taking any psychiatric medication since 2006, the examiner relied on an absence of documented treatment.  However, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the examiner improperly discounted the Veteran's competent lay statements and did not explain why his assertions of psychiatric problems and symptoms since service could not support a finding of a continued psychiatric disorder.  Significantly, the Board's remand instructions had specifically required the VA examiner to acknowledge and discuss the Veteran's statements asserting continuity of psychiatric problems since service. 
 
In light of these deficiencies and as there is no adequate medical opinion of record, an additional opinion is required to address the etiology of the Veteran's psychiatric disorder to resolve the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

Request an opinion from a VA psychologist or psychiatrist.  The psychologist or psychiatrist should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  After reviewing the relevant evidence of record, the psychologist or psychiatrist should identify all psychiatric disorders that have existed since the Veteran filed his claim in March 2006.

Then, as to any diagnosed psychiatric disorder other than PTSD, the psychologist or psychiatrist should address the Veteran's complaints of nervousness in 1971, his in-service hospitalization for heroin use, notation of stress and aggressive personality disorder, and the Veteran's statement that the problem occurred when he got to the Clark airbase in 1972 service treatment records.  The psychologist or psychiatrist should also address the Veteran's 1971 military personnel records reflecting the Veteran received a special court martial for disrespecting a Captain, disobeying a Captain's order, and unkempt grooming.  The psychologist or psychiatrist should also acknowledge and discuss the Veteran's statements asserting continuity of psychiatric problems since service. The absence of evidence of treatment during or after service should not, standing alone, serve as the basis for a negative opinion.

As to any diagnosis of PTSD, the psychologist or psychiatrist should opine as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that any PTSD is a result of a verified in-service stressor(s) or is otherwise related to a fear of hostile military or terrorist activity.  If the Veteran does not meet the criteria for a diagnosis of PTSD the psychologist or psychiatrist should explain why.

The psychologist or psychiatrist should provide a complete rationale for each opinion given.

3.  After the above development has been completed and any additional development deemed appropriate, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the appellant and her attorney a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

